DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 6, 2019.  These drawings are acceptable.

Specification
Amendments to the specification were received on February 11, 2021.  These amendments overcome the previous objections to the specification.

Allowable Subject Matter
Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance.  

Amendment to the claims were received on February 11, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(a).

Applicant’s arguments, see page 9, filed February 11, 2021, with respect to the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1, 3-6, and 8 have been withdrawn. 

The prior art of record fails to teach unclogging the filter of a fuel system for a diesel engine, which is associated with the outlet of a solenoid control valve, by using the ambient temperature as sensed by a temperature sensor, compared to a threshold value in order to control the supply of electrical current to the coil of the valve to heat the filter, while delaying the start of the pump until the filter is no longer clogged, as recited in claims 1 and 6.  

Claims 2-5 and 7-10 are contain allowable subject matter based on their dependence on an allowed claim.   

Parker et al. (PG Pub 2009/0143958) is the closest prior art of record.  Parker teaches a fuel system including a low pressure; a high pressure fuel pump; a solenoid valve for controlling flow to the high pressure fuel pump; a fuel filter in the line between the low pressure fuel pump and before the valve; three temperature sensors measuring the ambient temperature, the temperature of the fuel at the filter and the temperature of the fuel in the common rail; and a control unit.  However, Parker does not teach that the control unit uses the ambient temperature to delay starting of the pump while supplying current to the coil in order to unclog the fuel filter, as claimed in claims 1 and 6.  Parker also does not teach that the solenoid valve has the filter being located on the outside of the portion of the valve that has side openings for the diesel flow to exit the valve, as claimed in claim 2; Parker teaches that the filter is located before the solenoid valve.  

Voigt (USPN 2,949,906) teaches a coil used for heating a fuel system and a lube oil system prior to starting the engine and therefore it delays starting the pump until the engine is heated up.  Voigt does not teach the control elements of claims 1 and 6 such as measuring temperature or even using a controller to control the current to the coil, nor does Voigt teach the claimed fuel system including the solenoid valve and filter.

Wasley (EP 0116419) uses a solenoid in a fuel pump of a diesel engine to heat the fuel when it is in a low temperature state.  Wasley does not read on the independent claims because the coil is used in a fuel pump, not in a valve in the fuel system, and the coil is used to heat the fuel, not a fuel filter attached to the pump.  Cox et al. (PG Pub 2008/0209890) teaches an electrical coil being used as a heater, under the Joule effect, to heat a fuel injector in order to purge the injector when flow through the injector is clogged by particulate matter or soot.  Additionally, Cox uses a filter used to trap debris or water in the fuel system; however, no method of unclogging the fuel filters is taught.  Muller (USPN 3,557,959) teaches using a coil to heat a filter as a means of self-cleaning the clogged filter; however, Muller is silent 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
 /HUNG Q NGUYEN/ Primary Examiner, Art Unit 3747